Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11, 13-14 and 18-31 are pending and being acted upon in this Office Action.

Rejection Withdrawn
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 

New ground of rejections necessitated by the amendment filed June 21, 2022

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13-14 and 18-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Regarding claims to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii).   
Claim 11 encompasses any ABM conjugate (ABMC) comprising (a) a specific antigen-binding member (ABM) comprising any antigen-binding moiety and an antibody Fe region comprising a human CH2 domain, which is engineered for a cysteine substitution at position 108 and/or 113 for site-specific drug conjugation, wherein numbering is according to the IMGT, wherein the antibody Fc region comprises an amino acid sequence with at least 90% sequence identity to SEQ ID NO: 4, 5, or 6, and (b) any one or more heterologous molecule covalently conjugated to one or both of the cysteines at position 108 and 113 of the CH2 domain, wherein numbering is according to the IMGT.
Claim 13 encompasses the ABMC of claim 11, wherein the heterologous molecule is conjugated to one or both of the cysteines at position 108 and 113 of the CH2 domain via a conjugation linker, wherein numbering is according to the IMGT. 
Claim 14 encompasses the ABMC of claim 13, wherein the conjugation linker comprises a maleimide group.
Claim 18 encompasses a pharmaceutical preparation comprising the ABMC of claim 11, and a pharmaceutically acceptable carrier or excipient in a parenteral formulation.
Claim 21 encompasses the ABMC of claim 11, wherein the heterologous molecule is selected from the group consisting of a pharmaceutical drug substance, toxin, radionuclide, immunomodulator, cytokine, lymphokine, chemokine, growth factor, tumor necrosis factor, hormone, hormone antagonist, enzyme, oligonucleotide, DNA, RNA, siRNA, RNAi, microRNA, peptide, nucleic acid, photoactive therapeutic agent, anti- angiogenic agent, pro-apoptotic agent, peptide, lipid, carbohydrate, fluorescent tag, visualization peptide, biotin, serum half-life modulator, capture tag, chelating agent, and solid support.
Claim 22 encompasses the ABMC of claim 11, wherein the heterologous molecule is selected from the group consisting of a drug, a toxin, an enzyme, and a label.
Claim 23 encompasses the ABMC of claim 11, wherein the antigen-binding moiety is fused to the N- terminus of said antibody CH2 domain. 
Claim 24 encompasses the ABMC of claim 11, wherein the CH2 domain comprises one or two cysteine substitutions, which are N108C and/or L113C, wherein numbering is according to the IMGT. 
Claim 25 encompasses the ABMC of claim 11, wherein the antigen-binding moiety comprises an antigen-binding portion of an antibody, an enzyme, an adhesion protein, a ligand or a ligand binding portion of a receptor.
Claim 26 encompasses the ABMC of claim 11, wherein the antigen-binding moiety is selected from the group consisting of a Fab, F(ab')2, scFv, Fd, Fv, and one or more antibody domains comprising at least one antibody binding site in the CDR. 
Claim 27 encompasses the ABMC of claim 11, wherein the antigen-binding moiety is fused to the N- terminus of the CH2 domain via a linker and/or hinge region.
Claim 28 encompasses the ABMC of claim 11, wherein the C-terminus of the CH2 domain is fused to the N-terminus of a CH3 domain. 
Claim 29 encompasses the ABMC of claim 11, wherein the Fe region is of the IgG, IgA, IgM, or IgE isotype. 
Claim 30 encompasses the ABMC of claim 11, wherein the antigen-binding member is an antibody selected from the group consisting of a monoclonal antibody, a bispecific antibody, a multispecific antibody, and an antigen-binding part of an antibody. 
Claim 31 encompasses the ABMC of claim 11, wherein the antigen-binding member specifically recognizes a target antigen expressed on the surface of a target cell.
The specification discloses target antigen is as follow:
[0074] According to certain embodiments, the ABM specifically recognizes a target antigen expressed on the surface of a target cell, in particular through one or more antigen-binding moieties. Such surface antigens are specifically on the surface of target cells, which are any of mammalian, in particular of human cells, which are targeted to react with the ABM or any heterologous moiety linked to said ABM, upon binding to the antigen. 
[0075] Specifically, a target antigen is selected from cell surface antigens, including receptors, in particular from the group consisting of erbB receptor tyrosine kinases (such as EGFR, HER2 including Her2neu, HER3 and HER4). In addition further antigens may be targeted, e.g., molecules of the TNF-receptor superfamily, such as Apo-1 receptor, TNFR1, TNFR2, nerve growth factor receptor NGFR, CD40, CD40-Ligand, OX40, TACI, BCMA, BAFF-receptor, T-cell surface molecules, T-cell receptors, T-cell antigen, Apo-3, DR4, DR5, DR6, decoy receptors, such as DcR1, DcR2, CAR1, HVEM, GITR, ZTNFR-5, NTR-1, TNFL1, IGFR-1, c-Met, but not limited to these molecules, B-cell surface antigens, such as CD10, CD19, CD20, CD21, CD22, DC-SIGN, antigens or markers of solid tumors or hematologic cancer cells, cells of lymphoma or leukaemia, other blood cells including blood platelets, but not limited to these molecules. 
Thus the antigen-binding moiety encompassed by the claimed ABM conjugate is unlimited.  
The specification exemplifies just antibody cetuximab that binds to EGFR comprising a human Fc region composed of one CH2 and one CH3 domain from IgG1, and comprises one or two cysteine substitutions in the CH2 domain, which are N325C and/or L328C, wherein numbering is according to the EU index of Kabat.  The double cysteine substituted mutant CX_N325C/L328C is conjugated to drug MMAE via maleimide-val-cit linker at said cysteines.  The mutants Asn325Cys and Leu328Cys in the scaffold of the wild-type Fc have shown a reduction of affinity to CD64 in comparison with the wild-type Fc.  Binding of the EAM151-5 to CD64 was reduced in comparison with the wild-type Fc. Mutants EAM151-5 Asn325Cys and EAM151-5 Leu328Cys have shown less binding to CD64 than the clone EAM151-5, see para. [0317].  The specification also discloses Her2-specific Fcab clone H561-4 having Asn325Cys substitution (SEQ ID NO: 42) or Leu328Cys substitution (SEQ ID NO: 43). Tubulysin conjugate with a SPDB linker was coupled to said Fcab H-561-4. 
However, the description of one cetuximab that binds to EGFR and antibody from clone H561-4 that binds to HER2 is not representative of the entire genus because the genus of antigen-binding member (ABM) is highly variable based on the definition above so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed ABM conjugate themselves, (see Amgen at page 1358).  
The specification does not describe the structure-identifying information about the antigen moiety and the heterologous molecules covalently conjugated to one or both cysteine at position 108 and 113 of the CH2 domain numbering according to IMGT encompassed by the claimed ABM conjugate, nor describe a representative number of species of ABM conjugate falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed ABM conjugate themselves.
The specification does not describe the amino acid sequence of the heavy chain variable region and the light chain variable region or the six CDRs that bind to target antigen such as EGFR, HER2 including Her2neu, HER3 and HER4). In addition further antigens may be targeted, e.g., molecules of the TNF-receptor superfamily, such as Apo-1 receptor, TNFR1, TNFR2, nerve growth factor receptor NGFR, CD40, CD40-Ligand, OX40, TACI, BCMA, BAFF-receptor, T-cell surface molecules, T-cell receptors, T-cell antigen, Apo-3, DR4, DR5, DR6, decoy receptors, such as DcR1, DcR2, CAR1, HVEM, GITR, ZTNFR-5, NTR-1, TNFL1, IGFR-1, c-Met, but not limited to these molecules, B-cell surface antigens, such as CD10, CD19, CD20, CD21, CD22, DC-SIGN, antigens or markers of solid tumors or hematologic cancer cells, cells of lymphoma or leukaemia, other blood cells including blood platelets, but not limited to these molecules. 
"[A] sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780,1790 (Fed. Cir. 2014) ("The '128 and '485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9. Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus."). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species. 
Further, the specification does not describe the structure of all antigen-binding moiety of all antibody such as Fab, F(ab’02, scFv, Fd, Fv, one or more antibody domains comprising at least one antibody binding site in the CDR (claim 26) that correlated with function, e.g., binding to which target antigen expressed on the surface of which cell (claim 31) encompassed by the claimed antigen-binding member conjugate.  
Regarding one antibody domain comprising one CDR, it is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRS (all six CDRs) in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Neither the specification nor the art teaches a single CDR can bind antigen.  
Regarding antibody that binds to any target antigen, the specification does not disclose antibody that bind to any and all antigen expressed on target cells encompassed by the claimed conjugates.  
Evidentiary reference Baah et al (newly cited, Molecules 26: 2943, 2021; PTO 892) teaches that when designing an antibody drug conjugate (ADC), the choice of target tumor-specific antigen is an important one.  The distribution of cell surface target antigen expression determines the ADC therapeutic window and a high antigen expression level in a tumor does not necessarily guarantee that ADC will be highly effective, see p. 5, in particular.  
Regarding heteromolecule (claim 11) or the drug substance, immunomodulator, peptide nucleic acid, peptide (claim 21), the specification does not teach the structure of heteromolecule or the drug “substance”, immunomodulator, peptide nucleic acid, peptide to be conjugated to the cysteine at position 108 and/or 113 numbering according to IMGT.  One of skill in the art cannot predict the structure function relationship for the heteromolecule or the drug “substance”, immunomodulator, peptide nucleic acid, peptide to be conjugated to the cysteine at position 108 and/or 113 numbering according to IMGT.  The term “immunomodulator” can be stimulatory and inhibitory, which are mutually exclusive.  The specification does not disclose which “immunomodulator” are stimulatory and which are inhibitory to B cell, T cell, NK cells, etc. 
Regarding amino acid sequence at least 90% identical to SEQ ID NO: 4, 5 or 6, the specification does not describe where and what amino acids within the full-length sequence of SEQ ID NO: 4, 5 or 6 to be substituted, deleted, added or a combination thereof other than the cysteine substitutions at position 108 and/or 113, numbering according to IMGT, still maintain effector functions. 
For example, the specification discloses single amino acid substitution reduces CD16a and CD64 reduces binding to FcγRs compared to wild-type Fc. 

    PNG
    media_image1.png
    234
    692
    media_image1.png
    Greyscale

It is not clear if additional substitutions, deletions, additions and combination thereof abolishes effector functions, e.g., FcγRs binding, complement activation, and aggregation and render the ADC ineffective.  
Furthermore, evidentiary reference Baah (newly cited) teaches linker chemistry also impacts various ADC properties, including toxicity, specificity, stability, and potency, see p. 8-9, in particular.  If the payload and linker are both hydrophobic, then the resulting ADCs may aggregate, see p. 11. 
There are no in vivo working examples.  A pharmaceutical composition (claim 18) in the absence of in vivo working example is unpredictable.  
With respect to antigen-binding moiety is any enzyme, any adhesion protein, any ligand or any ligand binding portion of any receptor (claim 25), the specification does not teach which enzyme or adhesion protein binds to which antigen.  It is unpredictable which conjugate is effective as a pharmaceutical composition for treating which disease, disease including but not limited to cancer.  
Even assuming the antigen is EGFR encompassed by the claimed ABM conjugate, the specification does not teach the structure, e.g., different heavy and light chain variable regions comprising six different CDRs that correlated with binding to all EGFR.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. of record, taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).   
It is unpredictable which undisclosed ABM conjugate is effective as a pharmaceutical composition to treat which disease.  One of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of ABM conjugates.  
 An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
Therefore, only (1) an antibody conjugate comprising (a) an antigen-binding moiety that binds to EGFR or HER2 and a human Fc region comprising a human CH2 domain, which is engineered for a cysteine substitution at position 108 and/or 113 for site-specific drug conjugation, wherein numbering is according to the IMGT, wherein the antibody Fc region comprises the amino acid sequence identity to SEQ ID NO: 4, 5, or 6, and (b) at least one heterologous molecule covalently conjugated to one or both of the cysteines at position 108 and 113 of the CH2 domain, wherein numbering is according to the IMGT, (2) the antibody conjugate above wherein the heterologous molecule is a drug, an enzyme, a toxin, or a label, (3) the antibody conjugate above wherein the drug is MMAE or conjugated to one or both cysteines at position 108 and 113 of the CH2 domain via a linker comprises maleimide-val-cit, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115). 

Applicants’ arguments filed June 21, 2022 have been fully considered but are not found persuasive.
Applicants’ position is that the Examiner contended that there is unpredictability because the CDRs of antibodies are highly sensitive to changes in the amino acid sequences of the CDRs. The Examiner cited to Piche-Nicholas et al. to support the contention that “even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs” may affect the binding properties of the antibody. However, modifying an antibody’s CH2 domain to have reactive thiol groups that are readily accessible for drug conjugation, as described in this application, does not involve making any amino acid changes to an antibody’s variable regions, must less to the CDR sequences themselves. Rather, the variable regions and the CDR sequences are left intact. Thus, the sensitivity of antigen binding to point mutations within the CDR sequences is not a source of unpredictability in the present invention.
Antibodies share a common general structure outside the CDR sequences. This common structure is important for stabilizing the quaternary structure of the antibody, thereby facilitating proper alignment of the CDRs. However, the CH2 domain modifications disclosed in this application are distal to both the CDRs themselves, as well as the sequences near the CDRs, which serve to stabilize CDR alignment. As a result, the quaternary structure is not sufficiently changed by addition of the presently claimed CH2 domain cysteine substitutions so as to disrupt the alignment of the CDRs. Rather, as explained for the first time in this application, as filed, cystine substitutions at position 108 and/or 113, wherein numbering is according to the IMGT, of a CH2 domain surprisingly turned out to be well-suited for site-specific labeling and/or drug conjugation despite those positions being “hidden” or “buried” when determining the exposure of amino acid residues to interactions with solvents, without impairing the antigen binding functionality of the modified antigen-binding molecule. Furthermore, the data provided in the application demonstrate that the inclusion of the claimed cysteine substitutions in the constant region CH2 domain does not alter the antigen-binding moiety’s affinity for antigen. Thus, a person having ordinary skill in the art would reasonably expect in view of the teachings of the application as filed that the stabilizing structures that facilitate CDR alignment are substantially unaffected by the presently claimed cystine substitutions at position 108 and/or 113, wherein numbering is according to the IMGT, of a CH2 domain. Accordingly, shifts in CDR alignment and/or framework regions are not a source of unpredictability.
Third, in Capon v. Eshhar, the Federal Circuit affirmed that patent claims could satisfy the written description requirement even though they were drawn to single-chain variable fragment fusion proteins without defining specific sequences. Capon, 418 F.3d at 1359-61. In Capon, a small number of exemplary sequences were disclosed and many other useful sequences were known in the art. Moreover, the patent applications described procedures for identifying and obtaining the desired DNA segments and linking them together to form the desired chimeric protein. In the present case, a representative number of sequences are disclosed (discussed further below), and a skilled person would readily be able to identify many other useful sequences in the art on the basis of the teachings in the application as filed. For example, the amino acid and nucleotide sequences of a very large number of antibodies were readily available from publicly available databases at the time the present application was filed, such as GenBank or the Therapeutic Antibody Database (Tabs). As in Capon and this application, a person of ordinary skill in the art would readily understand that the claimed invention could be practiced using a great number of possible specific sequences and therefore could reasonably conclude that the inventor had possession of the claimed invention.
The pending claims are directed at a genus of antigen-binding moieties able to bind to their intended targets with specificity, which can be covalently conjugated to at least one heterologous molecule via a CH2 domain comprising a cysteine substitution. Moreover, this application specifies the exact location of the cysteine substitution—at position 108 and/or 113 of the CH2 domain, wherein numbering is according to the IMGT. Like in Capon, the person of ordinary skill would have had access to several databases where they could look up the sequence data for a multitude of antibodies and antibody fragments. Furthermore, as in Capon, additional species within the scope of the claimed genera could be produced using known methods. Finally, the Federal Circuit explicitly stated in Capon that, “for biochemical processes . . . success is not assured. However, generic inventions are not thereby invalid.” Jd. at 1360, 1359 (“It is not necessary that every permutation within a generally operable invention be effective in order for an inventor to obtain a generic claim’). Accordingly, as in Capon, the present claims satisfy the written description requirement and the rejection should be withdrawn.
The present application discloses a representative number of species.  As noted above, the Examiner alleges that the present application does not adequately provide a representative number of species to support the scope of the genus of claimed antigen- binding moieties. Again, Applicant respectfully disagrees.
Applicants “are not required to disclose every species encompassed by their claims even in an unpredictable art.” Application of Angstadt, 537 F.2d 498, 502 (C.C.P.A. 1976); see also Capon, 418 F.3d at 1358-1360. The number of species required to be “representative” of the claimed genus is a question of fact determined on a case-by-case basis. See Noelle v. Lederman, 355 F.3d 1343, 1350 (Fed. Cir. 2004).  The present application fully supports antigen-binding moieties other than cetuximab and trastuzumab comprising the recited CH2 domain cysteine substitution at position 108 and/or 113, wherein numbering is according to the IMGT.   A person of ordinary skill in the art would reasonably conclude that this application relates to a broadly applicable technology. The CH2 domain cysteine substitutions described in the application may be applied to a wide variety of antibodies without affecting antigen binding. In light of the broad applicability of the invention to antibodies in general, the teachings of the application as filed regarding how to combine the recited CH2 domain cysteine substitutions and the recited antigen-binding moieties, and the sequences known the art, the species disclosed in the present application are sufficient in number and functional variety to comprise a representative set.
For example, the Examples of the present application demonstrate that neither inclusion of CH2 domain cysteine substitutions nor subsequent conjugation to a heterologous molecule affects the binding of the antibody to its target (see, at least, Examples 5 and 6 and Tables 9 and 10 of the application as filed). Similarly, the present application demonstrates that the cysteine modified cetuximab conjugates are highly cytotoxic against antigen-expressing cells, thereby indicating functional antigen binding for the cysteine-modified antibody (see, at least, Example 6 and Tables 17-19 of the application as filed). Thus, the working examples included in the present application demonstrate the general principle that cysteine engineering of antigen-binding molecules can be performed within the CH2 domain without impacting the ability of the antigen- binding moiety to bind its ligand, and that heterologous molecules may be successfully conjugated to these cysteines.
The amino acid and nucleotide sequences of numerous antibodies were readily available from publicly available databases, such as GenBank or Therapeutic Antibody Database (Tabs). Thus, one skilled in the art could readily understand the scope of additional antibodies that could be modified with the CH2 domain cysteine substitutions disclosed in the present application. As the CDR sequences are not altered by inclusion of the CH2 domain cysteine substitutions, the skilled person having regard to the teaching and working examples provided in this application would readily appreciate that the CH2 domain cysteine substitutions could also successfully be applied to other antibodies and would conclude that the Applicant was in possession of the claimed invention at the time of filing. Thus, given the functional diversity in these working examples and the lack of any reason to expect unpredictable results, we respectfully submit that the present application satisfies the written description requirement and the rejection should be withdrawn.

In response, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The genera encompassed by the claims are of large size and substantial variability. For example,
Claim 11 encompasses any ABM conjugate (ABMC) comprising (a) a specific antigen-binding member (ABM) comprising any antigen-binding moiety and an antibody Fe region comprising a human CH2 domain, which is engineered for a cysteine substitution at position 108 and/or 113 for site-specific drug conjugation, wherein numbering is according to the IMGT, wherein the antibody Fc region comprises an amino acid sequence with at least 90% sequence identity to SEQ ID NO: 4, 5, or 6, and (b) any one or more heterologous molecule covalently conjugated to one or both of the cysteines at position 108 and 113 of the CH2 domain, wherein numbering is according to the IMGT.
Claim 13 encompasses the ABMC of claim 11, wherein the heterologous molecule is conjugated to one or both of the cysteines at position 108 and 113 of the CH2 domain via a conjugation linker, wherein numbering is according to the IMGT. 
Claim 14 encompasses the ABMC of claim 13, wherein the conjugation linker comprises a maleimide group.
Claim 18 encompasses a pharmaceutical preparation comprising the ABMC of claim 11, and a pharmaceutically acceptable carrier or excipient in a parenteral formulation.
Claim 21 encompasses the ABMC of claim 11, wherein the heterologous molecule is selected from the group consisting of a pharmaceutical drug substance, toxin, radionuclide, immunomodulator, cytokine, lymphokine, chemokine, growth factor, tumor necrosis factor, hormone, hormone antagonist, enzyme, oligonucleotide, DNA, RNA, siRNA, RNAi, microRNA, peptide, nucleic acid, photoactive therapeutic agent, anti- angiogenic agent, pro-apoptotic agent, peptide, lipid, carbohydrate, fluorescent tag, visualization peptide, biotin, serum half-life modulator, capture tag, chelating agent, and solid support.
Claim 22 encompasses the ABMC of claim 11, wherein the heterologous molecule is selected from the group consisting of a drug, a toxin, an enzyme, and a label.
Claim 23 encompasses the ABMC of claim 11, wherein the antigen-binding moiety is fused to the N- terminus of said antibody CH2 domain. 
Claim 24 encompasses the ABMC of claim 11, wherein the CH2 domain comprises one or two cysteine substitutions, which are N108C and/or L113C, wherein numbering is according to the IMGT. 
Claim 25 encompasses the ABMC of claim 11, wherein the antigen-binding moiety comprises an antigen-binding portion of an antibody, an enzyme, an adhesion protein, a ligand or a ligand binding portion of a receptor.
Claim 26 encompasses the ABMC of claim 11, wherein the antigen-binding moiety is selected from the group consisting of a Fab, F(ab')2, scFv, Fd, Fv, and one or more antibody domains comprising at least one antibody binding site in the CDR. 
Claim 27 encompasses the ABMC of claim 11, wherein the antigen-binding moiety is fused to the N- terminus of the CH2 domain via a linker and/or hinge region.
Claim 28 encompasses the ABMC of claim 11, wherein the C-terminus of the CH2 domain is fused to the N-terminus of a CH3 domain. 
Claim 29 encompasses the ABMC of claim 11, wherein the Fe region is of the IgG, IgA, IgM, or IgE isotype. 
Claim 30 encompasses the ABMC of claim 11, wherein the antigen-binding member is an antibody selected from the group consisting of a monoclonal antibody, a bispecific antibody, a multispecific antibody, and an antigen-binding part of an antibody. 
Claim 31 encompasses the ABMC of claim 11, wherein the antigen-binding member specifically recognizes a target antigen expressed on the surface of a target cell.
The specification discloses target antigen is as follow:
[0074] According to certain embodiments, the ABM specifically recognizes a target antigen expressed on the surface of a target cell, in particular through one or more antigen-binding moieties. Such surface antigens are specifically on the surface of target cells, which are any of mammalian, in particular of human cells, which are targeted to react with the ABM or any heterologous moiety linked to said ABM, upon binding to the antigen. 
[0075] Specifically, a target antigen is selected from cell surface antigens, including receptors, in particular from the group consisting of erbB receptor tyrosine kinases (such as EGFR, HER2 including Her2neu, HER3 and HER4). In addition further antigens may be targeted, e.g., molecules of the TNF-receptor superfamily, such as Apo-1 receptor, TNFR1, TNFR2, nerve growth factor receptor NGFR, CD40, CD40-Ligand, OX40, TACI, BCMA, BAFF-receptor, T-cell surface molecules, T-cell receptors, T-cell antigen, Apo-3, DR4, DR5, DR6, decoy receptors, such as DcR1, DcR2, CAR1, HVEM, GITR, ZTNFR-5, NTR-1, TNFL1, IGFR-1, c-Met, but not limited to these molecules, B-cell surface antigens, such as CD10, CD19, CD20, CD21, CD22, DC-SIGN, antigens or markers of solid tumors or hematologic cancer cells, cells of lymphoma or leukemia, other blood cells including blood platelets, but not limited to these molecules. 
Thus the antigen-binding moiety encompassed by the claimed ABM conjugate is unlimited.  
However, a limited species is not representative of the claimed genus.  A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").
In this case, the specification does not describe the structure of all antigen-binding moiety of all antibody such as Fab, F(ab’02, scFv, Fd, Fv, one or more antibody domains comprising at least one antibody binding site in the CDR (claim 26) that correlated with function, e.g., binding to which target antigen expressed on the surface of which cell (claim 31) encompassed by the claimed antigen-binding member conjugate that bind to any antigen above.  
Given the highly diverse nature of antibodies, particularly in the CDRs, one generally cannot envision the structure of an antibody by knowing its antigen.  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
The specification discloses just anti-HER2 conjugated to just tubulysin (example 4) with a SPDB linker or cetuximab (anti-EGFR antibody) conjugated to MMAE (example 5) or Dylight488 using maleimide at Asn325Cys and/or Leu328Cys, numbering according to EU index or 108 and/or 113 numbering according to IMGT. 
Regarding one antibody domain comprising one CDR, it is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRS (all six CDRs) in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. 
Neither the specification nor the art teaches a single CDR can bind antigen.  
Regarding antibody that binds to any target antigen not limited to the ones described in the specification, the specification does not disclose antibody that bind to any and all antigen expressed on target cells.  
Evidentiary reference Baah et al (Molecules 26: 2943, 2021; PTO 892) teaches that when designing an antibody drug conjugate (ADC), the choice of target tumor-specific antigen is an important one.  The distribution of cell surface target antigen expression determines the ADC therapeutic window and a high antigen expression level in a tumor does not necessarily guarantee that ADC will be highly effective, see p. 5, in particular.  
Regarding heteromolecule (claim 11) or the drug substance, immunomodulator, peptide nucleic acid, peptide (claim 21), the specification does not teach the structure of heteromolecule or the drug “substance”, immunomodulator, peptide nucleic acid, peptide to be conjugated to the cysteine at position 108 and/or 113 numbering according to IMGT.  One of skill in the art cannot predict the structure function relationship for the heteromolecule or the drug “substance”, immunomodulator, peptide nucleic acid, peptide to be conjugated to the cysteine at position 108 and/or 113 numbering according to IMGT.  
The term “immunomodulator” encompasses stimulator and inhibitor, which are mutually exclusive.  
Regarding amino acid sequence at least 90% identical to SEQ ID NO: 4, 5 or 6, the specification does not describe where and what amino acids within the full-length sequence of SEQ ID NO: 4, 5 or 6 to be substituted, deleted, added or a combination thereof other than the cysteine substitutions at position 108 and/or 113, numbering according to IMGT, still maintain effector functions. 
For example, the specification discloses single amino acid substitution reduces CD16a and CD64 reduces binding to FcγRs compared to wild-type Fc. 

    PNG
    media_image1.png
    234
    692
    media_image1.png
    Greyscale

It is not clear if additional substitutions, deletions, additions and combination thereof abolishes effector functions, e.g., FcγRs binding, complement activation, and aggregation and render the ADC ineffective.  
Furthermore, evidentiary reference Baah (newly cited) teaches linker chemistry also impacts various ADC properties, including toxicity, specificity, stability, and potency, see p. 8-9, in particular.  If the payload and linker are both hydrophobic, then the resulting ADCs may aggregate, see p. 11. 
There are no in vivo working examples.  A pharmaceutical composition (claim 18) in the absence of in vivo working example is unpredictable.  
With respect to antigen-binding moiety is any enzyme, any adhesion protein, any ligand or any ligand binding portion of any receptor (claim 25), the specification does not teach which enzyme or adhesion protein binds to which antigen.  It is unpredictable which conjugate is effective as a pharmaceutical composition for treating which disease, disease including but not limited to cancer.  
Even assuming the antigen is EGFR encompassed by the claimed ABM conjugate, which not recite in any of the rejected claims, the specification does not teach the structure, e.g., different heavy and light chain variable regions comprising six different CDRs that correlated with binding to all EGFR.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. of record, taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).   
The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc., F.3d, 2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004). The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features that are common to the genus. That is, the specification provides neither a representative number of species that encompass the genus nor does it provide a description of structural features that are common to genus. “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9. Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
Since the disclosure fails to describe common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the disclosure is insufficient to describe the genus.
Thus, one of skill in the art would conclude that the specification fails to disclose a representative number of species of ABM conjugate to describe the claimed genus to show that applicants were in possession of the claimed genus at the time of filing.  Therefore, there is insufficient written description for genus of ABM conjugate at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 USC 112.
For these reasons, the rejection is maintained. 



Claims 11, 13-14 and 18-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) an antibody conjugate comprising (a) an antigen-binding moiety that binds to EGFR or HER2 and a human Fc region comprising a human CH2 domain, which is engineered for a cysteine substitution at position 108 and/or 113 for site-specific drug conjugation, wherein numbering is according to the IMGT, wherein the antibody Fc region comprises an amino acid sequence with at least 90% sequence identity to SEQ ID NO: 4, 5, or 6, and (b) at least one heterologous molecule covalently conjugated to one or both of the cysteines at position 108 and 113 of the CH2 domain, wherein numbering is according to the IMGT, (2) the antibody conjugate above wherein the heterologous molecule is a drug, an enzyme, a toxin, or a label, (3) the antibody conjugate above wherein the drug is MMAE or conjugated to one or both cysteines at position 108 and 113 of the CH2 domain via a linker comprises maleimide-val-cit, does not reasonably provide enablement for the claimed ABM conjugate set forth in claims 11, 13-14 and 18-31. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.", see MPEP 2164.  
Enablement is not commensurate in scope with claims as how to use any unspecified ABM conjugate as a pharmaceutical composition for cure, mitigation, treatment or prevention of all diseases without guidance as to the binding specificity of the antigen-binding moiety and the heterologous molecule conjugated to one or both cysteine at position 108 and/or 113 of the Fc region.  
Claim 11 encompasses any ABM conjugate (ABMC) comprising (a) a specific antigen-binding member (ABM) comprising any antigen-binding moiety and an antibody Fe region comprising a human CH2 domain, which is engineered for a cysteine substitution at position 108 and/or 113 for site-specific drug conjugation, wherein numbering is according to the IMGT, wherein the antibody Fc region comprises an amino acid sequence with at least 90% sequence identity to SEQ ID NO: 4, 5, or 6, and (b) any one or more heterologous molecule covalently conjugated to one or both of the cysteines at position 108 and 113 of the CH2 domain, wherein numbering is according to the IMGT.
Claim 13 encompasses the ABMC of claim 11, wherein the heterologous molecule is conjugated to one or both of the cysteines at position 108 and 113 of the CH2 domain via a conjugation linker, wherein numbering is according to the IMGT. 
Claim 14 encompasses the ABMC of claim 13, wherein the conjugation linker comprises a maleimide group.
Claim 18 encompasses a pharmaceutical preparation comprising the ABMC of claim 11, and a pharmaceutically acceptable carrier or excipient in a parenteral formulation.
Claim 21 encompasses the ABMC of claim 11, wherein the heterologous molecule is selected from the group consisting of a pharmaceutical drug substance, toxin, radionuclide, immunomodulator, cytokine, lymphokine, chemokine, growth factor, tumor necrosis factor, hormone, hormone antagonist, enzyme, oligonucleotide, DNA, RNA, siRNA, RNAi, microRNA, peptide, nucleic acid, photoactive therapeutic agent, anti- angiogenic agent, pro-apoptotic agent, peptide, lipid, carbohydrate, fluorescent tag, visualization peptide, biotin, serum half-life modulator, capture tag, chelating agent, and solid support.
Claim 22 encompasses the ABMC of claim 11, wherein the heterologous molecule is selected from the group consisting of a drug, a toxin, an enzyme, and a label.
Claim 23 encompasses the ABMC of claim 11, wherein the antigen-binding moiety is fused to the N- terminus of said antibody CH2 domain. 
Claim 24 encompasses the ABMC of claim 11, wherein the CH2 domain comprises one or two cysteine substitutions, which are N108C and/or L113C, wherein numbering is according to the IMGT. 
Claim 25 encompasses the ABMC of claim 11, wherein the antigen-binding moiety comprises an antigen-binding portion of an antibody, an enzyme, an adhesion protein, a ligand or a ligand binding portion of a receptor.
Claim 26 encompasses the ABMC of claim 11, wherein the antigen-binding moiety is selected from the group consisting of a Fab, F(ab')2, scFv, Fd, Fv, and one or more antibody domains comprising at least one antibody binding site in the CDR. 
Claim 27 encompasses the ABMC of claim 11, wherein the antigen-binding moiety is fused to the N- terminus of the CH2 domain via a linker and/or hinge region.
Claim 28 encompasses the ABMC of claim 11, wherein the C-terminus of the CH2 domain is fused to the N-terminus of a CH3 domain. 
Claim 29 encompasses the ABMC of claim 11, wherein the Fe region is of the IgG, IgA, IgM, or IgE isotype. 
Claim 30 encompasses the ABMC of claim 11, wherein the antigen-binding member is an antibody selected from the group consisting of a monoclonal antibody, a bispecific antibody, a multispecific antibody, and an antigen-binding part of an antibody. 
Claim 31 encompasses the ABMC of claim 11, wherein the antigen-binding member specifically recognizes a target antigen expressed on the surface of a target cell. 
The specification discloses target antigen is as follow:
[0074] According to certain embodiments, the ABM specifically recognizes a target antigen expressed on the surface of a target cell, in particular through one or more antigen-binding moieties. Such surface antigens are specifically on the surface of target cells, which are any of mammalian, in particular of human cells, which are targeted to react with the ABM or any heterologous moiety linked to said ABM, upon binding to the antigen. 
[0075] Specifically, a target antigen is selected from cell surface antigens, including receptors, in particular from the group consisting of erbB receptor tyrosine kinases (such as EGFR, HER2 including Her2neu, HER3 and HER4). In addition further antigens may be targeted, e.g., molecules of the TNF-receptor superfamily, such as Apo-1 receptor, TNFR1, TNFR2, nerve growth factor receptor NGFR, CD40, CD40-Ligand, OX40, TACI, BCMA, BAFF-receptor, T-cell surface molecules, T-cell receptors, T-cell antigen, Apo-3, DR4, DR5, DR6, decoy receptors, such as DcR1, DcR2, CAR1, HVEM, GITR, ZTNFR-5, NTR-1, TNFL1, IGFR-1, c-Met, but not limited to these molecules, B-cell surface antigens, such as CD10, CD19, CD20, CD21, CD22, DC-SIGN, antigens or markers of solid tumors or hematologic cancer cells, cells of lymphoma or leukemia, other blood cells including blood platelets, but not limited to these molecules. 
Thus the antigen-binding moiety encompassed by the claimed ABM conjugate is unlimited.  
The specification exemplifies just antibody cetuximab that binds to EGFR comprising a human Fc region composed of one CH2 and one CH3 domain from human IgG, in particular IgG1, and comprises one or two cysteine substitutions in the CH2 domain, which are N325C and/or L328C, wherein numbering is according to the EU index of Kabat.  The double cysteine substituted mutant CX_N325C/L328C is conjugated to drug MMAE via maleimide-val-cit linker at said cysteines.  The mutants Asn325Cys and Leu328Cys in the scaffold of the wild-type Fc have shown a reduction of affinity to CD64 in comparison with the wild-type Fc. Binding of the EAM151-5 to CD64 was reduced in comparison with the wild-type Fc. Mutants EAM151-5 Asn325Cys and EAM151-5 Leu328Cys have shown less binding to CD64 than the clone EAM151-5, see para. [0317].  The specification also discloses Her2-specific Fcab clone H561-4 having Asn325Cys substitution (SEQ ID NO: 42) or Leu328Cys substitution (SEQ ID NO: 43). Tubulysin conjugate with a SPDB linker was coupled to said Fcab H-561-4. 
However, the specification does not teach the structure of all ABM conjugates encompassed by the claimed ABM conjugate.  
With respect to antibody, the specification discloses just anti-HER2 conjugated to just tubulysin (example 4) with a SPDB linker or cetuximab (anti-EGFR antibody) conjugated to MMAE (example 5) or Dylight488 using maleimide at Asn325Cys and/or Leu328Cys, numbering according to EU index or 108 and/or 113 numbering according to IMGT. 
However, the specification does not teach the structure of all antigen-binding moiety of all antibody such as Fab, F(ab’02, scFv, Fd, Fv, one or more antibody domains comprising at least one antibody binding site in the CDR (claim 26) that correlated with function, e.g., binding to which target antigen expressed on the surface of which cell (claim 31) encompassed by the claimed antigen-binding member conjugate.  
Regarding one antibody domain comprising one CDR, it is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRS (all six CDRs) in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. 
Neither the specification nor the art teaches a single CDR can bind antigen.  
Regarding antibody that binds to any target antigen, the specification does not teach antibody that bind to any and all antigen expressed on target cells.  
Evidentiary reference Baah et al (Molecules 26: 2943, 2021; PTO 892) teaches that when designing an antibody drug conjugate (ADC), the choice of target tumor-specific antigen is an important one.  The distribution of cell surface target antigen expression determines the ADC therapeutic window and a high antigen expression level in a tumor does not necessarily guarantee that ADC will be highly effective, see p. 5, in particular.  
Regarding heteromolecule (claim 11) or the drug substance, immunomodulator, peptide nucleic acid, peptide (claim 21), the specification does not teach the structure of heteromolecule or the drug “substance”, immunomodulator, peptide nucleic acid, peptide to be conjugated to the cysteine at position 108 and/or 113 numbering according to IMGT.  One of skill in the art cannot predict the structure function relationship for the heteromolecule or the drug “substance”, immunomodulator, peptide nucleic acid, peptide to be conjugated to the cysteine at position 108 and/or 113 numbering according to IMGT.  
Regarding amino acid sequence at least 90% identical to SEQ ID NO: 4, 5 or 6, the specification does not teach where and what amino acids within the full-length sequence of SEQ ID NO: 4, 5 or 6 to be substituted, deleted, added or a combination thereof other than the cysteine substitutions at position 108 and/or 113, numbering according to IMGT, still maintain effector functions. 
For example, the specification discloses single amino acid substitution reduces CD16a and CD64 reduces binding to FcγRs compared to wild-type Fc. 
    PNG
    media_image1.png
    234
    692
    media_image1.png
    Greyscale

It is not clear if additional substitutions, deletions, additions and combination thereof abolishes effector functions, e.g., FcγRs binding, complement activation, and aggregation and render the ADC ineffective.  
Furthermore, evidentiary reference Baah (newly cited) teaches linker chemistry also impacts various ADC properties, including toxicity, specificity, stability, and potency, see p. 8-9, in particular.  If the payload and linker are both hydrophobic, then the resulting ADCs may aggregate, see p. 11. 
There are no in vivo working examples.  A pharmaceutical composition (claim 18) in the absence of in vivo working example is unpredictable.  
With respect to antigen-binding moiety is any enzyme, any adhesion protein, any ligand or any ligand binding portion of any receptor (claim 25), the specification does not teach which enzyme or adhesion protein binds to which antigen.  It is unpredictable which conjugate is effective as a pharmaceutical composition for treating which disease, disease including but not limited to cancer.  
Even assuming the antigen is EGFR encompassed by the claimed ABM conjugate, the specification does not teach the structure, e.g., different heavy and light chain variable regions comprising six different CDRs that correlated with binding to all EGFR.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. of record, taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).   
It is unpredictable which undisclosed ABM conjugate is effective as a pharmaceutical composition to treat which disease.  
The art is unpredictable and complex as described above.  Given these factors, and the lack of specific guidance in the specification as to how to perform the full scope of the claimed ABM conjugate, one skilled in the art would need to resort to undue experimentation in a complex and unpredictable field in order to determine how to perform the invention as claimed.

Applicants’ arguments filed June 21, 2022 have been fully considered but are not found persuasive.
Applicants’ position is that the antigen-binding portion of the antibody, much less to the CDR regions of the antibody. Moreover, the working examples in this application describe adding the claimed CH2 domain cysteine substitutions to an antibody without disrupting antigen binding, as indicated by in vitro binding and cell proliferation assays (see, e.g., Examples 5 and 6). As is well known in the art, antibodies share a common general structure and thus the skilled person, having regard to the examples in the present application and taking into account the general knowledge regarding antibody structure, would have a reasonable expectation that the claimed CH2 domain cysteine substitutions could be successfully applied to other antibodies.
In addition, methods of preparing and testing antibodies for antigen-binding and activity are both well-known in the art and routine. In addition, exemplary methods are described throughout this application. The skilled person could therefore readily prepare and test antibodies comprising the claimed CH2 domain cysteine substitutions using routine techniques without undue trial and error experimentation.



In response to the argument that the modification is in the Fc and not involved in the antigen-binding portion, the issues here are the binding specificity of the claimed ABM conjugate (claims 11, 13-14, 18, 23-24, 26-31), the heterologous molecule such as drug substance, peptide nucleic acid, peptide, immunomodulator (claim 21) without or without linker (claims 13-14) to be conjugated to the cysteine at position 108 and/or 113, numbering according to the IMGT as a pharmaceutical composition (claim 18) for treating which disease.  
The specification discloses target antigen is as follow:
[0074] According to certain embodiments, the ABM specifically recognizes a target antigen expressed on the surface of a target cell, in particular through one or more antigen-binding moieties. Such surface antigens are specifically on the surface of target cells, which are any of mammalian, in particular of human cells, which are targeted to react with the ABM or any heterologous moiety linked to said ABM, upon binding to the antigen. 
[0075] Specifically, a target antigen is selected from cell surface antigens, including receptors, in particular from the group consisting of erbB receptor tyrosine kinases (such as EGFR, HER2 including Her2neu, HER3 and HER4). In addition further antigens may be targeted, e.g., molecules of the TNF-receptor superfamily, such as Apo-1 receptor, TNFR1, TNFR2, nerve growth factor receptor NGFR, CD40, CD40-Ligand, OX40, TACI, BCMA, BAFF-receptor, T-cell surface molecules, T-cell receptors, T-cell antigen, Apo-3, DR4, DR5, DR6, decoy receptors, such as DcR1, DcR2, CAR1, HVEM, GITR, ZTNFR-5, NTR-1, TNFL1, IGFR-1, c-Met, but not limited to these molecules, B-cell surface antigens, such as CD10, CD19, CD20, CD21, CD22, DC-SIGN, antigens or markers of solid tumors or hematologic cancer cells, cells of lymphoma or leukemia, other blood cells including blood platelets, but not limited to these molecules. 
Thus the antigen-binding moiety encompassed by the claimed ABM conjugate is unlimited.  
With respect to antibody, the specification discloses just anti-HER2 conjugated to just tubulysin (example 4) with a SPDB linker or cetuximab (anti-EGFR antibody) conjugated to MMAE (example 5) or Dylight488 using maleimide at Asn325Cys and/or Leu328Cys. 
However, the specification does not teach the structure of all antigen-binding moiety of all antibody such as Fab, F(ab’02, scFv, Fd, Fv, one or more antibody domains comprising at least one antibody binding site in the CDR (claim 26) that correlated with function, e.g., binding to which target antigen expressed on the surface of which cell (claim 31) encompassed by the claimed antigen-binding member conjugate.  
Regarding one antibody domain comprising one CDR, it is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRS (all six CDRs) in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. 
Neither the specification nor the art teaches a single CDR can bind antigen.  
Regarding antibody that binds to any target antigen, the specification does not teach antibody that bind to any and all antigen expressed on target cells.  
Evidentiary reference Baah et al (Molecules 26: 2943, 2021; PTO 892) teaches that when designing an antibody drug conjugate (ADC), the choice of target tumor-specific antigen is an important one.  The distribution of cell surface target antigen expression determines the ADC therapeutic window and a high antigen expression level in a tumor does not necessarily guarantee that ADC will be highly effective, see p. 5, in particular.  
Regarding heteromolecule (claim 11) or the drug substance, immunomodulator, peptide nucleic acid, peptide (claim 21), the specification does not teach the structure of heteromolecule or the drug “substance”, immunomodulator, peptide nucleic acid, peptide to be conjugated to the cysteine at position 108 and/or 113 numbering according to IMGT.  One of skill in the art cannot predict the structure function relationship for the heteromolecule or the drug “substance”, immunomodulator, peptide nucleic acid, peptide to be conjugated to the cysteine at position 108 and/or 113 numbering according to IMGT.  
Regarding amino acid sequence at least 90% identical to SEQ ID NO: 4, 5 or 6, the specification does not teach where and what amino acids within the full-length sequence of SEQ ID NO: 4, 5 or 6 to be substituted, deleted, added or a combination thereof other than the cysteine substitutions at position 108 and/or 113, numbering according to IMGT, still maintain effector functions. 
For example, the specification discloses single amino acid substitution reduces CD16a and CD64 reduces binding to FcγRs compared to wild-type Fc. 

    PNG
    media_image1.png
    234
    692
    media_image1.png
    Greyscale

It is not clear if additional substitutions, deletions, additions and combination thereof abolishes effector functions, e.g., FcγRs binding, complement activation, and aggregation and render the ADC ineffective.  
Furthermore, evidentiary reference Baah (newly cited) teaches linker chemistry also impacts various ADC properties, including toxicity, specificity, stability, and potency, see p. 8-9, in particular.  If the payload and linker are both hydrophobic, then the resulting ADCs may aggregate, see p. 11. 
There are no in vivo working examples.  A pharmaceutical composition (claim 18) in the absence of in vivo working example is unpredictable.  
With respect to antigen-binding moiety is any enzyme, any adhesion protein, any ligand or any ligand binding portion of any receptor (claim 25), the specification does not teach which enzyme or adhesion protein binds to which antigen.  It is unpredictable which conjugate is effective as a pharmaceutical composition for treating which disease, disease including but not limited to cancer.  
Even assuming the antigen is EGFR encompassed by the claimed ABM conjugate, the specification does not teach the structure, e.g., different heavy and light chain variable regions comprising six different CDRs that correlated with binding to all EGFR.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. of record, taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).   
It is unpredictable which undisclosed ABM conjugate is effective as a pharmaceutical composition to treat which disease.  
For these reasons, the rejection is maintained. 

Conclusion
	
No claim is allowed.    

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644